Citation Nr: 0805981	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than September 
19, 2002, for the grant of service connection for agoraphobia 
with panic attacks.

2.  Whether there was clear and unmistakable error (CUE) in a 
rating decision dated September 5, 1985, that denied service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which, in pertinent part, 
granted service connection for agoraphobia with panic attacks 
and assigned a 100 percent rating, effective September 19, 
2002, and found no CUE in a September 5, 1985 rating 
decision.

In a May 2006 decision, the Board denied the veteran's claims 
currently on appeal.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In October 2007, Counsel for the VA Secretary and 
Counsel for the veteran filed a Joint Motion to Vacate the 
Board's Decision and Remand (Joint Motion) to the Court 
arguing that the Court should vacate and remand the Board's 
May 2006 decision.  In an Order dated in October 2007, the 
Court granted this motion, vacating the May 2006 Board 
decision and remanding the matters to the Board for further 
proceedings consistent with the Order.


FINDINGS OF FACT

1.  On April 16, 1985, the veteran originally filed a claim 
for service connection for a mental condition.

2.  In a September 1985 rating action, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The veteran was not adequately 
notified of this decision.

3.  On September 19, 2002, the veteran submitted a new claim 
for service connection for agoraphobia with panic attacks.

4.  In an October 2003 rating action, the RO granted service 
connection for agoraphobia with panic attacks and assigned a 
100 percent rating, effective September 19, 2002, the date of 
receipt of the veteran's new claim for service connection for 
the disability.

5.  There remain no allegations of errors of fact or law for 
appellate consideration regarding the petition to determine 
whether there was CUE in a rating decision dated September 5, 
1985, that denied service connection for an acquired 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 16, 1985, for 
the grant of service connection for agoraphobia with panic 
attacks are met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110, 7105(b) (West 2002); 38 C.F.R. §§ 3.159, 3.400, 20.200, 
20.202, 20.302(b), 20.1103 (2007).

2.  The criteria for dismissal of a Substantive Appeal 
regarding the issue of whether there was CUE in a rating 
decision dated September 5, 1985, that denied service 
connection for an acquired psychiatric disorder have been 
met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claim for an earlier effective date for the 
grant of service connection for agoraphobia with panic 
attacks in light of the above, and in view of the Board's 
favorable disposition of the claim, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim for an earlier effective date for the 
grant of service connection for agoraphobia with panic 
attacks has been accomplished.


II.  Earlier Effective Date

The veteran seeks an effective date earlier than September 
19, 2002, for the grant of service connection for agoraphobia 
with panic attacks.  Specifically, the veteran asserted in 
his November 2003 Notice of Disagreement (NOD) that the 
effective date of his claim for service connection should be 
from April 1971, or at least since 1985.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
supports a finding of an effective date for the grant of 
service connection prior to September 19, 2002.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise in the statute, the effective 
date of an award based on an original claim for service 
connection shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the claimant 
is properly notified of a decision and does not initiate an 
appeal within one year, or if the claimant fails to perfect 
the appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  38 
C.F.R. §§ 20.204, 20.302, 20.1103.

On April 16, 1985, the veteran filed a claim for service 
connection for a mental condition.  In a September 1985 
rating decision, the RO denied the veteran's claim for 
service connection for a chronic psychiatric disorder and 
found that there was no evidence showing that this disability 
was incurred in or aggravated during service.  In this rating 
decision, the RO also assigned an increased 10 percent rating 
for the veteran's service-connected duodenal ulcer with 
hiatal hernia.  In a September 19, 1985 letter to the 
veteran, the RO notified the veteran that the RO had 
increased the rating for service-connected duodenal ulcer to 
10 percent; however, the RO did not mention that the 
veteran's claim for service connection for a chronic 
psychiatric disorder had been denied.  Neither did the letter 
indicate that a copy of the rating decision had been enclosed 
with the letter.  As the record does not indicate that the 
veteran had been notified of the September 1985 RO rating 
action that denied his claim for service connection for a 
chronic psychiatric disorder, the September 1985 rating 
decision is not final.  38 C.F.R. § 20.1103.

Therefore, the April 1985 claim for service connection for a 
mental condition continued to be a pending claim.  On May 
2003 VA examination, the veteran was diagnosed with panic 
disorder, of which the VA psychiatrist opined was continuous 
since April 1971 to the present time.  Hence, as the 
veteran's agoraphobia with panic disorder has been present 
since April 1971 and his claim for service connection for a 
mental condition has been pending since April 16, 1985, the 
effective date for his claim for service connection for a 
mental condition is appropriately April 16, 1985, which is 
the date of his original and pending claim for service 
connection.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2007) (the effective date of an award based on an 
original claim for service connection shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later).

However, an effective date earlier than April 16, 1985 is not 
warranted, as there was no pending claim for service 
connection for a mental condition submitted prior to April 
16, 1985.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2007).  Neither does the veteran assert that he 
submitted a claim for service connection prior to this date.  
Hence, an effective date of April 16, 1985, and no earlier, 
for the grant of service connection for agoraphobia with 
panic attacks, is warranted.


III.  Clear and Unmistakable Error

The veteran has also asserted that there was CUE in the 
September 1985 rating decision when he was denied service 
connection for a chronic psychiatric disorder.  However, as 
the decision herein grants an effective date of April 16, 
1985, for service connection for agoraphobia with panic 
attacks and has found that the September 1985 RO rating 
decision is not final, there remain no allegations of errors 
of fact or law for appellate consideration regarding this 
issue and the veteran's petition for CUE in the September 
1985 decision is rendered moot and is dismissed.


ORDER

An effective date of April 16, 1985, for the grant of service 
connection for agoraphobia with panic attacks, is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.

The issue of whether there was CUE in a rating decision dated 
September 5, 1985, that denied service connection for an 
acquired psychiatric disorder is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


